            Case 2:20-cv-00966-NR Document 376 Filed 08/13/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,                    ) CIVIL ACTION
 INC.; et al.,                                     )
                                                   )
                 Plaintiffs,                       )

         v.                                        ) No. 2:20-CV-966
                                                   )
 KATHY BOOCKVAR; et al.,                           )
                                                   )
                 Defendants.                       ) JUDGE NICHOLAS RANJAN

                                        STIPULATION

       Plaintiffs and the undersigned County Election Board, by their undersigned counsel, hereby

stipulate as follows:

       1.       The undersigned County Election Board desires a prompt resolution of this case in

order to have direction on how to properly proceed in the upcoming November 2020 General

Election. Accordingly, while the undersigned County Election Board neither admits nor denies

the allegations of the Verified Amended Complaint, the undersigned County Election Board

withdraws any pending Rule 12 motion and stipulates and agrees to not contest the declaratory and

injunctive relief requested by Plaintiffs in this action. Also, the undersigned County Election

Board stipulates and agrees to abide by whatever decisions the Court in this action and/or the

General Assembly make regarding the upcoming General Election.

       2.       Plaintiffs acknowledge that the undersigned County Election Board has answered

and responded to the written interrogatories and document requests served upon it by Plaintiffs on

July 24, 2020, and that the undersigned County Election Board has produced or will be producing

to Plaintiffs’ counsel by August 14, 2020, those non-privileged items and documents requested by

such written discovery.
            Case 2:20-cv-00966-NR Document 376 Filed 08/13/20 Page 2 of 4




       3.       In exchange for the undersigned County Election Board’s stipulation and

cooperation in discovery as stated in the other paragraphs of this Stipulation, Plaintiffs stipulate

and agree to forego any claim for attorneys’ fees and costs against only the undersigned County

Election Board and agree not to enter default or seek any further response from the undersigned

County Election Board in this case.

       4.       To the extent the deposition testimony or other sworn statement of the undersigned

County Election Board shall be reasonably necessary for evidentiary purposes, Plaintiffs and the

undersigned County Election Board stipulate and agree to reasonably cooperate with each other to

provide such testimony or statement in the least burdensome manner.

                                                 Respectfully submitted,

                                                 PORTER WRIGHT MORRIS & ARTHUR LLP

Dated: August 10, 2020                     By:        /s/ Ronald L. Hicks, Jr.
                                                 Ronald L. Hicks, Jr. (PA #49520)
                                                 Jeremy A. Mercer (PA #86480)
                                                 Russell D. Giancola (PA #200058)
                                                 Six PPG Place, Third Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 235-4500 (Telephone)
                                                 (412) 235-4510 (Fax)
                                                 rhicks@porterwright.com
                                                 jmercer@porterwright.com
                                                 rgiancola@porterwright.com

                                                 and

                                                 Matthew E. Morgan (DC #989591)
                                                 (admitted pro hac vice – ECF #10)
                                                 Justin Clark (DC #499621)
                                                 (pro hac vice motion pending – ECF #27)
                                                 Elections, LLC
                                                 1000 Maine Ave., SW, 4th Floor
                                                 Washington, DC 20224
                                                 (202) 844-3812 (Telephone)
                                                 matthew.morgan@electionlawllc.com
                                                 justin.clark@electionlawllc.com

                                                 Counsel for Plaintiffs
                                                 -2-
             Case 2:20-cv-00966-NR Document 376 Filed 08/13/20 Page 3 of 4




                                           GREENE COUNTY BOARD OF ELECTIONS


Dated: August 10, 2020               By:        /s/ ROBERT EUGENE GRIMM
                                           Robert Eugene Grimm, Esquire
                                           PA ID No. 72205
                                           P.O. Box 430
                                           2698 Morgantown Road
                                           Smithfield, PA 15478
                                           (724) 569-2819
                                           rgrimm@co.greene.pa.us




13602813v1
                                           -3-
         Case 2:20-cv-00966-NR Document 376 Filed 08/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE


       I, Robert Eugene Grimm, Esquire, hereby certify that true and correct copies of the

foregoing STIPULATION has been served this 13th day of August 2020 by electronic mail to:




                                    All Counsel of Record




                                            Respectfully Submitted,


                                            /s/ROBERT EUGENE GRIMM
                                            ROBERT EUGENE GRIMM, Esquire
                                            PA ID No. 72205
                                            P.O. Box 430
                                            2698 Morgantown Road
                                            Smithfield, PA 15478
                                            (724) 569-2819
                                            rgrimm@co.greene.pa.us
                                            Attorney for Defendant
                                            Greene County Board of Elections




                                              -4-
